14 N.Y.3d 821 (2010)
926 N.E.2d 593
900 N.Y.S.2d 239
JOHN R. LINTON et al., Respondents,
v.
MUHAMMAD NAWAZ et al., Appellants.
Court of Appeals of New York.
Decided April 6, 2010.
*822 Baker, McEvoy, Morrissey & Moskovits, P.C., New York City (Stacy R. Seldin of counsel), for appellants.
Law Offices of Mark S. Gray, New York City (Peter J. Eliopoulos of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
In this personal injury case in which a taxi struck the plaintiff, the evidence plaintiff proffered relating to injuries to his right shoulder and lumbosacral spine raised a triable question of fact as to whether he suffered a serious injury that was causally related to the accident under the permanent consequential limitation of use of a body organ or member and/or significant limitation of a body function or system criteria (see Insurance Law § 5102 [d]). Since plaintiff established that at least some of his injuries meet the "no-fault" threshold, it is unnecessary to address whether his proof with respect to other injuries he allegedly sustained would have been sufficient to withstand defendants' motion for summary judgment.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.